Citation Nr: 0530080	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-09 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from March 1946 to March 1949.  
The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

When the case was before the Board in January 2004 it was 
remanded to the RO for issuance of a statement of the case.  
The case was returned to the Board in June 2005 for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran served from March 1946 until March 1949 in 
the Philippine Scouts.

2.  At time of the veteran's death, there were no pending 
claims or benefits that were due and unpaid.
 

CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for VA non-service- 
connected death pension benefits have not been met. 38 
U.S.C.A. §§ 101(2), 107, 1502, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2005).

2.  The appellant's claim of entitlement to accrued benefits 
lacks entitlement under the law. 38 U.S.C.A. §§ 5101, 5121, 
7105(d) (West 1991 & Supp. 2005); 38 C.F.R. §§ 3.1000 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the appellant's claim was received in 
April 2001, after the enactment of the VCAA.

An August 2002 letter notified the appellant of the July 2002 
rating decision denying her claim.  It also explained the 
basis of the denial.  A Statement of the Case, issued in 
April 2005, also provided notice to the appellant of the 
evidence necessary to support her claim.  Letters dated in 
January 2004 and March 2004 also requested that the appellant 
submit or identify evidence supporting her claim.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In any event, the pertinent facts in this case are not in 
dispute and the law is dispositive.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Consequently, there is no 
additional evidence or information that could be obtained to 
substantiate the claim.  Accordingly, no further development 
is required to comply with the VCAA or the implementing 
regulations.






Analysis

The claimant has appealed the denial of accrued benefits and 
entitlement to death pension benefits.  For the reasons 
discussed below, the Board concludes that each issue lacks 
legal merit.

Death Pension

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2).  "Active military, naval, 
and air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces. 38 C.F.R. § 
3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

In order to establish eligibility for pension benefits, the 
veteran must have had qualifying recognized service.  In the 
instant case, the veteran served on active duty with the 
Philippine Scouts from March 1946 until March 1949.  All 
enlistments and reenlistments in the Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive, were made under the provisions of Pub. L. 190, as 
it constituted the sole authority for such enlistments during 
that period.  Although the veteran served honorably, nothing 
in the record establishes that service was other than in the 
Philippine Scouts with an enlistment date after October 6, 
1945.  Therefore, the veteran did not have qualifying service 
for pension benefits and the appellant does not qualify for 
death pension benefits.  As the claim has no legal merit, the 
benefit must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Accrued Benefits

Applicable VA law provides that, upon the death of an 
individual receiving benefit payments, certain persons shall 
be paid periodic monetary benefits to which that individual 
was entitled at the time of death under existing ratings or 
decisions, or those based upon evidence in the file at date 
of death, and due and unpaid for a period not to exceed 2 
years prior to the last date of entitlement.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(a).

Under 38 U.S.C.A. § 5101, "[a] specific claim in the form 
prescribed by the Secretary ... must be filed in order for 
benefits to be pain or furnished to any individual under the 
laws administered by the secretary" (emphasis added).  
Applications for accrued benefits are governed by 38 U.S.C. 
§ 5121, which states in relevant part: periodic monetary 
benefits ... under laws administered by the Secretary to which 
an individual was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death (... referred to as "accrued benefits") and due 
and unpaid for a period not to exceed two years, shall, upon 
the death of such individual be paid as follows:

... 
(2) Upon the death of a veteran, to the 
living person first listed below:

(A) The veteran's spouse

Id.

Reading sections 5101 and 5121 together compels the 
conclusion that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
otherwise be entitled to them under an existing rating or 
decision.  Section 5101(a) is a clause of general 
applicability and mandates that a claim be filed in order for 
any type of benefit to accrue or be paid.  Section 5121(a) 
refers to a particular species of benefit - accrued benefits 
- and governs the hierarchy of eligibility for such benefits 
upon the death of the veteran.  This latter section explains 
that accrued benefits are only those "to which an individual 
was entitled at death under existing ratings and decisions, 
or those based on evidence in the file at the date of death 
... and due and unpaid. "  The "individual, " at least in the 
instant case, is the veteran himself.  Jones v. West, 136 
F.3d 1296 (1998).

In this case, there were no pending claims or unadjudicated 
claims at the time of the veteran's death.  There were no 
periodic monetary benefits authorized under laws 
administered by VA to which the payee was entitled at his 
death under existing ratings or decisions, or those based in 
evidence in the file at the time of death, and due and 
unpaid.  

The instant case is one in which the law is dispositive, and 
basic eligibility for pension is precluded based upon the 
service of the decedent.  Therefore, as there is no legal 
merit to the claim, the requested benefit must be denied.  
Sabonis, 6 Vet. App. 426 (1994).




ORDER

Entitlement to accrued benefits is denied.  Entitlement to 
death pension benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


